Ludeling, C. J.
The above throe suits were, by agreement, consolidated and tried together.
The suits of O’Connor v. The City were instituted to recover compensation for the use of a square of ground belonging to the plaintiff and used by the city. After those suits were instituted the city brought suit for tho expropriation of this property. It is proved and admitted that tho property is needed for public use, and tbe only question in dispute is as to the value of the property and the rents for its use hitherto. The caso was tried by a jury, who rendered a verdict for §2000 for rents and §28,000 for the price of the grounds. O’Connor has appealed. The witnesses who testified in relation to the value of this property varied between $33,000 and $56,000. They appear to be well acquainted with the property and the value of such property in the neighborhood. The verdict for the sum of $28,000 was therefore manifestly incorrect. We think it should have been for $46,000, tliat being about the average of the estimates of the witnesses.
*74The plea of prescription of one, two and three years against the claim for rents is untenable. The claim for rents is prescriptable in three years. C. C. 3538. The suits for rent were instituted within three years.
It is therefore ordered and adjudged that the verdict of the jury be set aside; that the judgment of the district court be annulled, and proceeding to render such judgment as should have been rendered, it is adjudged and decreed that there be judgment in favor of John H. O’Connor against the city of New Orleans for the sum of two thousand dollars for the rent of the square, and that there be judgment in favor of the city of New Orleans against the said John II. O’Connor entitling the said city, upon paying unto John H. O’Connor, his heirs or assigns forty-six thousand dollars, with ñve per cent, per annum from the seventh of December, 1871, and costs, to divest the title of said John H. O’Connor in and to the square of ground situated in said city and bounded by the river front, Richard, Orange and New Levee streets, and that the said city of New Orleans be subrogated to all the rights which the said O’Connor had to said property. It is further ordered that the appellee pay the costs of appeal.